Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


3.	Claim(s) 1, 2, 9, 16, 17, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by the PG-Publication to Golparian (‘889).
Per instant claims 1 and 16, Golparien discloses a seismic unit and method for conducting a seismic survey. The unit (see Fig. 6) includes a sensor system (102) for receiving seismic signals (from sensor 204) and providing seismic information indicative thereof.  The sensor system includes a first output module (310, 312, 104) for receiving seismic information corresponding to a seismic signal received by the sensor system and for providing a first seismic information output via a first output mode (see paragraphs 0019, 0045, real-time wireless mode) and a second output module (210, 214) for receiving seismic information corresponding to a seismic signal received by said sensor system and for providing a second seismic information output via a second output mode (see paragraphs 0025, 0054, non-real time mode), where the first and second output modes differ with respect to a transmission mode by which information is 
Per claims 2 and 17, see paragraphs 0002-0003.
Per claims 4, 5, 19 and 20, see paragraphs 0025.
Per claims 9 and 24, see Fig. 6, processor (314).
Per claim 23, see Fig. 1, controller (114).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 3-5 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the PG-Publication to Golparian (‘889) in view of Menard et al (‘444).
 	Per claims 3-5 and 18-20. Menard et al teaches using multiple and separate seismic events for providing redundant data.  To have modified Golparian to include providing redundant data using separate seismic events, as taught by Menard et al, would have been obvious to one of ordinary skill in the art.

6.	Claims 6-8, 10-15, 21, 22 and 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the PG-Publication to Golparian (‘889) in view of Rialan et al (‘206).
 	Claims 6-8, 10-15, 21, 22 and 25-30 each include a selector or selecting an output mode.
Rialan et al teaches (see col. 2, lines 21-36) a selector or selecting between different output modes in a seismic data acquisition system such that it would have .

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,156,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the instant claims directly read upon the limitations of the claims in the ‘650 patent.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl